Citation Nr: 0803188	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-17 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.	Entitlement to service connection for alcoholism. 

2.	Entitlement to service connection for hypertension. 

3.	Entitlement to service connection for smoking, status post 
throat biopsy. 

4.	Entitlement to service connection for diabetes, including 
as due to herbicide exposure. 

5.	Entitlement to an increased evaluation for service-
connected bilateral hearing loss. 

6.	Entitlement to service connection for high cholesterol. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 RO decision denying service 
connection for alcoholism, hypertension, smoking and 
diabetes; a June 2005 RO decision denying service connection 
for high cholesterol; and a May 2006 RO decision granting 
service connection for bilateral hearing loss and assigning a 
0 percent evaluation.  

The issue of high cholesterol is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The claim for service connection for alcoholism was filed 
in April 2004. 

3.	Hypertension was not present in service, did not manifest 
within one year after service, and was not otherwise 
etiologically related to service. 

4.	The claim for service connection for smoking was filed in 
April 2004.  
5.	Diabetes mellitus Type II was not present in service, did 
not manifest within one year after service, and was not 
otherwise etiologically related to service. 

6.	The veteran's service-connected hearing loss disability is 
manifested by level I hearing acuity in the right ear and 
level II hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.	The claim for service connection for alcoholism is 
precluded by law.  38 U.S.C.A. § 105(a) (West 2002); 38 
C.F.R. §§ 3.1(m), 3.301(a), (d) (2007).

2.	Hypertension was not incurred in or aggravated by service 
or may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  

3.	The claim for service connection for smoking, status post 
throat biopsy is precluded by law.  38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2007).

4.	Diabetes mellitus was not incurred in or aggravated by 
service or may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  

5.	The criteria for the assignment of a compensable 
evaluation for bilateral sensorineural hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.85, 4.86, Diagnostic Code 6100 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, notice of the Veterans Claims Assistance Act of 
2000 (VCAA), is not required regarding the issues of 
alcoholism and smoking because the issues presented involve a 
claim that cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 
2004).  VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim.  

Regarding the other issues on appeal, as provided for by the 
VCAA, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter in April 2004 regarding the issues of diabetes and 
hypertension and a letter in March 2006 regarding bilateral 
hearing loss.  The letters sent to the appellant fully 
addressed all four notice elements and were sent prior to the 
initial AOJ decisions in these matters, respectively.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, a letter was sent to the veteran in March 2006 
which satisfied the notice requirements.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the appellant was afforded a VA audiological 
examination in April 2006.  Regarding the other issues on 
appeal, there was no evidence of hypertension or diabetes in 
service or immediately after service.  No reasonable 
possibility exists that a medical examination or opinion 
would assist the veteran in substantiating the service 
connection claims.  Conducting medical examinations for 
purposes of rendering opinions would serve no purpose in this 
case.  Service medical records do not show any complaints, 
treatment, or diagnoses for these disorders.  The earliest 
diagnosis of hypertension was in 1990 and diabetes in 1995, 
many years after service.  The veteran's assertions that 
these disabilities began in service are not supported by the 
medical evidence of record.  Therefore, the foundation for a 
medical nexus opinion is lacking.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records, and VA medical 
records.  The appellant was afforded a VA audiological 
examination in April 2006.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

SERVICE CONNECTION 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension or diabetes mellitus manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Alcoholism

The veteran contends that his alcoholism began in service 
during the Martin Luther King Riots in April 1969.  He states 
that he began drinking in service and it has escalated since 
April 1969.  

VA's General Counsel has concluded that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs (a substance abuse disability) 
is precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  VAOPGCPREC 7-99; see also VAOPGCPREC 
2-98.  That is because section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101- 
508, § 8052, 104 Stat. 1388, 1388-351, amended the status 
governing line of duty determinations and the definition of a 
"service-connected" disability.  38 U.S.C.A. §§ 101(16) and 
105(a).  VA General Counsel precedent opinions are binding on 
the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).

The veteran's claim for direct service connection for 
alcoholism, a substance abuse disorder, must be denied.  The 
veteran filed this claim in April 2004, and the law clearly 
states that service connection may not be established on a 
direct basis for a disease or injury that results from a 
claimant's abuse of alcohol or drugs for claims filed after 
October 31, 1990.  In a case where the law is dispositive of 
a claim on appeal, the claim should be denied because of lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  In this case, there is a lack of 
entitlement under the law to direct service connection for 
alcoholism and the Board must deny the veteran's claim.  

Hypertension

The veteran claims service connection for hypertension.  
According to VA medical records, the veteran was diagnosed 
with hypertension in 1990.  Therefore, the veteran has a 
current diagnosis of hypertension and the first criterion for 
service connection has been met. 

The veteran was discharged from service in October 1972.  The 
Board notes that there is no medical evidence depicting 
symptoms of or a diagnosis of hypertension within one year of 
separation from service.  Therefore, service connection 
cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.  

Regarding the second criterion for direct service connection, 
there is no indication in the service medical records of 
hypertension.  The April 1968 entrance examination is 
negative for hypertension.  The service medical records do 
not show treatment of or a diagnosis of hypertension.  In a 
July 1975 Dental Checkup the veteran specifically indicated 
that he did not have high blood pressure.  The separation 
examination also did not indicate hypertension in October 
1972.  Based on the service medical records, the Board finds 
that there is no indication of hypertension in service.  

Finally, there is no medical evidence of record relating the 
veteran's hypertension to service.  The evidence of record is 
devoid of any objective medical evidence of hypertension 
until 1990, approximately 18 years after service.  There is 
no medical evidence of record showing symptoms of 
hypertension prior to 1990.  This lapse in time weighs 
against the veteran's claim.  Furthermore, no doctor has ever 
opined that his hypertension is related to any remote 
incident in service.  The veteran has received treatment for 
hypertension since 1990 and there is no competent medical 
evidence linking hypertension to service.  Without competent 
medical evidence linking the veteran's disability to service, 
service connection is not warranted.

The Board has considered the veteran's testimony that 
hypertension is related to stressful incidents in service; 
however, the record reflects that he lacks the medical 
expertise necessary to render a medical diagnosis or 
competent opinion regarding the etiology of his hypertension.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
While a layman such as the veteran can certainly attest to 
his in-service experiences and current symptoms, he is not 
competent to provide an opinion regarding the etiology of his 
hypertension or linking it to service.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

In sum, the evidence of record does not show hypertension in 
service, within one year after service or that it is related 
to an incident or disease in service.  As the preponderance 
of the evidence is against the veteran's claim, the benefit-
of-the-doubt rule does not apply, and the veteran's claim for 
service connection for hypertension must be denied.  See 38 
U.S.C.A §5107; 38 C.F.R. § 3.102.

Smoking

The veteran claims service connection for smoking and asserts 
that he began smoking in service and continued smoking after 
service.  The veteran asserts that the Navy encouraged 
smoking by selling cigarettes and that his addiction is 
evidenced by a throat biopsy in December 1989.  

On July 22, 1998, the "Internal Revenue Service Restructuring 
and Reform Act of 1998," Public Law No. 105-206 created a new 
statutory provision, 38 U.S.C.A. § 1103, which reads in 
pertinent part:

(a) Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal injury 
suffered or disease contracted in the line of duty 
in the active military, naval, or air service for 
purposes of this title on the basis that it 
resulted from injury or disease attributable to 
the use of tobacco products by the veteran during 
the veteran's service.

38 U.S.C.A. § 1103. This law applies to claims filed after 
June 9, 1998.  38 C.F.R. § 3.300.

The veteran filed his claim for service connection for 
smoking in April 2004, after the effective date of the new 
law, 38 U.S.C.A. § 1103.  The Court, in Kane v. Principi, 17 
Vet. App. 97 (2003), noted that 38 U.S.C.A. § 1103(a) states 
that a disability shall not be considered to have resulted 
from the line of duty on the basis that it resulted from the 
use of tobacco products during service.  Therefore, the Board 
finds that veteran's claim for service connection on the 
basis of tobacco use that began in service is precluded by 
law.  See Sabonis v. Brown, supra.  



Diabetes 

The veteran claims service connection for diabetes mellitus, 
type II, including as due to herbicide exposure.  Diseases 
associated with exposure to certain herbicide agents used in 
support of military operations in the Republic of Vietnam 
(Vietnam) during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted 
by affirmative, though not necessarily conclusive, evidence 
to the contrary.   38 U.S.C.A. § 1113(a); 38 C.F.R. 
§ 3.307(d).  

Type II diabetes is a disease associated with herbicide 
exposure for purposes of the presumption.  38 C.F.R. 
§ 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The veteran's personnel records indicate that the veteran 
service in Tennessee from July 1969 to October 1971 and in 
Iceland in May 1972 to October 1972.  The veteran received 
the National Defense Service Medal.  Therefore, although the 
veteran has been diagnosed with diabetes mellitus type II, he 
did not service in Vietnam.  As such, exposure to herbicides 
is not presumed and service connection is not presumed.  

Regarding direct service connection, the VA medical records 
show that the veteran was diagnosed with diabetes in 1995.  
Therefore, the veteran has a current diagnosis of diabetes 
mellitus type II and the first criterion for service 
connection has been met. 

The Board notes that there is no medical evidence depicting 
symptoms of or a diagnosis of diabetes within one year of 
separation from service.  Therefore, service connection for a 
chronic disability cannot be presumed.  See 38 C.F.R. §§ 
3.307, 3.309.  

Regarding the second criterion for direct service connection, 
there is no indication in the service medical records of 
diabetes.  The April 1968 entrance examination is negative 
for diabetes.  The service medical records are completely 
negative for treatment of or a diagnosis of diabetes.  In a 
July 1975 Dental Checkup the veteran specifically indicated 
that he did not have diabetes.  The separation examination 
also did not indicate diabetes in October 1972.  Based on the 
service medical records, the Board finds that there is no 
indication of diabetes in service.  

There is also no medical evidence of record relating the 
veteran's diabetes to service.  The evidence of record is 
devoid of any objective medical evidence of diabetes until 
many years after service.  There is no medical evidence of 
record showing symptoms of diabetes until 1995, over 20 years 
after service.  This lapse in time weighs against the 
veteran's claim.  Furthermore, no doctor has ever opined that 
his diabetes is related to any remote incident in service.  
Without competent medical evidence linking the veteran's 
disability to service, service connection is not warranted.

The Board has considered the veteran's assertion that 
diabetes is related to service and exposure to herbicides; 
however, the medical records do not support this contention.  
The record also reflects that he lacks the medical expertise 
necessary to render a medical diagnosis or competent opinion 
regarding the etiology of his diabetes.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  While a layman 
such as the veteran can certainly attest to his in service 
experiences and current symptoms, he is not competent to 
provide an opinion regarding the etiology of his diabetes or 
its relation to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In sum, the evidence of record does not show diabetes in 
service, exposure to herbicides, manifestation of diabetes 
within one year after service, or a nexus between the 
veteran's diabetes and service.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule does not apply, and the veteran's claim for 
service connection for diabetes must be denied.  See 38 
U.S.C.A §5107; 38 C.F.R. § 3.102.

INCREASED EVALUATION 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Hearing Loss

The veteran contends that he is entitled to an increased 
evaluation for his service-connected bilateral hearing loss 
which is currently evaluated as 0 percent disabling.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86, but the veteran's test results do not meet the 
numerical criteria for such a rating, and thus his bilateral 
hearing loss is to be rated by the method set forth in 38 
C.F.R. § 4.85.

In the April 2006 VA Compensation and Pension Examination, 
the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
65
75
LEFT
40
40
60
75
75

The average puretone threshold in the veteran's right ear was 
51.3 decibels.  The average puretone threshold in the 
veteran's left ear was 62.5 decibels.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 98 percent in the left ear.  The diagnosis 
was mild to severe sensorineural hearing loss in the right 
ear and moderate to severe mixed hearing loss in the left 
ear.  

Evaluating each ear separately, these findings produce 
hearing acuity level I in the right ear and level II in the 
left ear under Table VI of 38 C.F.R. § 4.85, respectfully.  
Such results warrant a 0 percent rating when the auditory 
acuity levels are entered in Table VII of 38 C.F.R. § 4.85.

As such, the Board finds that the veteran is entitled to a 0 
percent rating for his bilateral hearing loss disability. 

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 0 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment, or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.


ORDER

Service connection for alcoholism is denied.  

Service connection for hypertension is denied.  

Service connection for smoking, status post throat biopsy is 
denied.  

Service connection for diabetes, including as due to 
herbicide exposure is denied.  

An evaluation higher than 0 percent for service-connected 
bilateral hearing loss is denied.  


REMAND

The record reflects that the veteran filed letters expressing 
his disagreement with the RO's June 2005 denial of service 
connection for high cholesterol in June 2005 and April 2006.  
A Statement of the Case was not filed regarding this issue.  

The Board notes that either letter could be considered a 
timely Notice of Disagreement (NOD) because they were 
received by the RO within a year of the June 2005 rating 
decision.  38 U.S.C.A. § 7105.  As a timely NOD regarding the 
veteran's claim for service connection for high cholesterol 
has been submitted, a remand is required in order for the RO 
to provide the veteran a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (holding the Board 
should remand the issue to the RO for the issuance of a 
Statement of the Case when a notice of disagreement had been 
timely filed).  38 U.S.C.A. § 7105.  Thereafter, the veteran 
must submit a timely substantive appeal in order for this the 
issues to be perfected for appeal to the Board.  38 U.S.C.A. 
§ 7105.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the veteran a Statement of 
the Case with respect to his claim for service 
connection for high cholesterol, to include 
notification of the need and the appropriate time 
period in which to file a substantive appeal.  If 
a timely substantive appeal is filed, these issues 
should be returned to the Board for appellate 
review.

The purpose of this REMAND is to ensure due process. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


